Sherwood, C. J.
Proceedings by information, by the the attorney of the plaintiff, against the defendant, for violation of an ordinance in relation to stock yard proprietors, sale stables, etc., the said Thomas having failed to take out a license as required by that ordinance. The trial resulted in a judgment in favor of plaintiff.
Counsel for defendant seem to regard this as a criminal proceeding, and, therefore, open to every such objection as might be taken were this a proceeding by in dietment. This position is altogether untenable,. The matter set forth in. the information is not a misdemeanor in the ordinary sense of that term; not an offense against the laws of the State,, but simply an infraction of a city ordinance, which infraction does not amount to a crime, but only to that which gives the city the right to proceed for the collection of a sum of money, because of the violation by defendant of the ordinance. This proceeding is only a civil suit and has the incidents and attributes merely of a quasi criminal character. City of Kansas v. Clark, 68 Mo. 588. For these reasons, it was not necessary that the defendant should be arraigned, or that there should be a plea of not guilty, found in the record. The information is well enough, since it describes the act complained of in the language of the ordinance. The objections, therefore, to the information were properly denied, and so we affirm the judgment.
All concur.